The court is of the opinion that the appellant is entitled to have the ground on which the appointment of a guardian is asked set forth in the application *Page 727 
therefor, so that she may know the nature of the case which she will have to meet, and that, therefore, the application must be amended so as to set forth the same, or else be dismissed.
This decision rests on the assumption that the appellant had the right to take the appeal, but see Hamilton v. Court ofProbate of North Providence, 9 R.I. 204.